DETAILED ACTION
Claim Rejections - 35 USC § 103
1. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (2015/0090237)) in view of Jeanrot (US 4,746,119).  
	a. Regarding claim 1, Williams teaches a pet toy comprising a first section 10 having a distal end 14 and a proximal end 12 and a handle 13 disposed at the proximal end of the first section; a second section 20 having a distal end 24 and a proximal end 22 and a gripper 30 disposed at the distal end of the second section, the proximal end of the second section pivotally attached to the distal end of the first section to form a hinge 40, and the gripper configured to grip a throwable toy 60; and a slide lock 50 configured to slide along at least one of the first and second sections [configuration switch 50, slidably disposed within groove/slot 52 [0034]] locking hinge 40 and prohibiting pivotal movement between the first section and the second section [When angular delimiter switch 50 is pushed fully distally as shown in FIG. 4A, ramped regions 44 abut against the distal end of switch 50, locking the device in its extended configuration of about 180° with respect to handle section 10 [0040]]. 
Williams does not specifically teach a slide lock configured to slide along at least one of the first and second sections so as to overlie the proximal end of the second section and the distal end of the first section to cover the hinge. Jeanrot teaches slide lock 52 configured to slide along at least one of the first 12 and second 14 sections so as to overlie the proximal end of the second section and the distal end of the first section to cover hinge 46, 48, 50 [The head and intermediate plate are blocked in line with the handle by means of a bush 52 sliding along the handle, which covers the ends of the handle and head on either side of the intermediate plate (FIG. 6), col. 3 lines 58-61; FIGS. 5 and 6 illustrate a variant hinge with two axes XX, YY, making it possible to house the pivot pins substantially at the centre of the thickness of the handle and the head. As illustrated, handle 12 and head 14 terminate, at their opposite ends, in lugs 42 and 44 respectively, between which is fitted an intermediate plate 50 with two pivots 46 and 48, col. 3 lines 36-47] for the purpose of providing a simple foldable ball launcher that can launch a tennis ball having a slide lock configured to slide to overlie the proximal end of a second section and the distal end of a first section to cover a hinge to lock the second section and the distal end of a first section in a playing position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Williams to include a slide lock configured to slide along at least one of the first and second sections so as to overlie the proximal end of the second section and the distal end of the first section to cover the hinge as taught by Jeanrot because doing so would have provided a simple foldable ball launcher that can launch a tennis ball having a slide lock configured to slide to overlie the proximal end of a second section and the distal end of a first section to cover a hinge to lock the second section and the distal end of a first section in a playing position.  
	b. Regarding claim 2, Williams in view of Jeanrot teaches (references to Williams) the pet toy according to claim 1, wherein gripper 30 is configured to grip ball 60.
c. Regarding claim 3, Williams in view of Jeanrot teaches (references to Williams) the pet toy according to claim 1 having gripper 30. Williams in view of Jeanrot does not specifically teach the gripper has a semi-spherical configuration. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Williams in view of Jeanrot to include gripper that has a semi-spherical configuration because doing so would have provided a gripper shaped for different sized and/or shaped projectiles and since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
d. Regarding claim 4, Williams in view of Jeanrot teaches (references to Jeanrot) the pet toy according to claim 1 having wherein slide lock 52 is generally tubular.
e. Regarding claim 5, Williams in view of Jeanrot teaches (references to Williams) the pet toy according to claim 1 wherein slide lock 50 is configured to slide in the direction of gripper 30 [configuration switch 50, slidably disposed within groove/slot 52 [0034]; When angular delimiter switch 50 is pushed fully distally as shown in FIG. 4A, ramped regions 44 abut against the distal end of switch 50, locking the device in its extended configuration of about 180° with respect to handle section 10 [0040]]. Williams in view of Jeanrot teaches (references to Jeanrot) the pet toy according to claim 1 wherein slide lock 52 is configured to slide along the second section [The head and intermediate plate are blocked in line with the handle by means of a bush 52 sliding along the handle, which covers the ends of the handle and head on either side of the intermediate plate (FIG. 6), col. 3 lines 58-61].
f. Regarding claim 6, Williams in view of Jeanrot teaches (references to Williams) the pet toy according to claim 1 wherein first section 10 is configured to pivot about 180 degrees relative to second section 20 [the launching section extends substantially straight out from the handle section (i.e., having an angle of substantially) 180° [0009]].

3. 	Claims 7-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams (2015/0090237)) in view of Jeanrot (US 4,746,119) and Mongkolkasetarin et al. (US Patent Publication 2009/0025699).  
a. Regarding claim 7, Williams in view of Jeanrot teaches (references to Williams) the pet toy according to claim 1 having the proximal end of first section 10 and the distal end of second section 20.
Williams in view of Jeanrot does not specifically teach a retainer configured to couple the proximal end of the first section to the distal end of the second section. Mongkolkasetarin teaches retainer 19 configured to couple the proximal end 6 of first section 4 to distal end 16 of second section 12 [first end 6 of body portion 4 may include a strap 19; made from rope, vinyl, fabric, plastic, or any other material known in the art [0018] FIG. 6] for the purpose of providing a simple foldable ball launcher that can launch a tennis ball with a strap to couple the proximal end of the first section to the distal end of the second section securing the two sections together in the storage or collapsed configuration to minimize packaging and shipping costs. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Williams in view of Jeanrot to include a retainer configured to couple the proximal end of the first section to the distal end of the second section as taught by Mongkolkasetarin because doing so would have provided a simple foldable ball launcher that can launch a tennis ball with a strap to couple the proximal end of the first section to the distal end of the second section securing the two sections together in the storage or collapsed configuration to minimize packaging and shipping costs.  
b. Regarding claim 8, Williams in view of Jeanrot and Mongkolkasetarin teaches (references to Mongkolkasetarin) the pet toy according to claim 1, wherein retainer 19 is elastic [strap 19 made from rope, vinyl, fabric, plastic, or any other material known in the art [0018] FIG. 6].
c. Regarding claim 9, Williams teaches a method of operating a pet toy comprising providing the pet toy having a first section 10, a second section 20, and a slide lock 50 slidable relative to the first and second sections [configuration switch 50, slidably disposed within groove/slot 52 [0034]]; pivoting the first second relative to the second section about hinge 40 such that the first and second sections generally extend along a longitudinal line [extended configuration of about 180° with respect to handle section 10 [0040]]; sliding lock 50 relative to the first and second sections, locking hinge 40 and prohibiting pivotal movement between the first section and the second section [locking the device in its extended configuration of about 180° with respect to handle section 10 [0040]]; and attaching throwable toy 60 to gripper 30 at distal end 24 of second section 20.
Williams does not specifically teach sliding the lock relative to the first and second sections so as to overlie a proximal end of the second section and a distal end of the first section to cover the hinge. Jeanrot teaches sliding lock 52 relative to first 12 and second 14 sections so as to overlie a proximal end of the second section and a distal end of the first section to cover hinge 46, 48, 50 [The head and intermediate plate are blocked in line with the handle by means of a bush 52 sliding along the handle, which covers the ends of the handle and head on either side of the intermediate plate (FIG. 6), col. 3 lines 58-61; FIGS. 5 and 6 illustrate a variant hinge with two axes XX, YY, making it possible to house the pivot pins substantially at the centre of the thickness of the handle and the head. As illustrated, handle 12 and head 14 terminate, at their opposite ends, in lugs 42 and 44 respectively, between which is fitted an intermediate plate 50 with two pivots 46 and 48, col. 3 lines 36-47] for the purpose of providing a simple foldable ball launcher that can launch a tennis ball having a slide lock configured to slide to overlie the proximal end of a second section and the distal end of a first section to cover a hinge to lock the second section and the distal end of a first section in a playing position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Williams to include sliding the lock relative to the first and second sections so as to overlie a proximal end of the second section and a distal end of the first section to cover the hinge as taught by Jeanrot because doing so would have provided a simple foldable ball launcher that can launch a tennis ball having a slide lock configured to slide to overlie the proximal end of a second section and the distal end of a first section to cover a hinge to lock the second section and the distal end of a first section in a playing position.
Williams in view of Jeanrot does not specifically teach releasing a retainer connected to the first section from the second section. Mongkolkasetarin teaches releasing retainer 19 connected to first section 4 from second section 12 [first end 6 of body portion 4 may include a strap 19; made from rope, vinyl, fabric, plastic, or any other material known in the art [0018] FIG. 6] for the purpose of providing a simple foldable ball launcher that can launch a tennis ball with a strap to couple the proximal end of the first section to the distal end of the second section securing the two sections together in the storage or collapsed configuration to minimize packaging and shipping costs. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Williams in view of Jeanrot to include releasing a retainer connected to the first section from the second section as taught by Mongkolkasetarin because doing so would have provided a simple foldable ball launcher that can launch a tennis ball with a strap to couple the proximal end of the first section to the distal end of the second section securing the two sections together in the storage or collapsed configuration to minimize packaging and shipping costs.  
d. Regarding claim 10, Williams in view of Jeanrot and Mongkolkasetarin teaches (references to Williams) the pet toy according to claim 9, wherein attaching throwable toy 60 includes attaching a ball [a lightweight ball 60 or similar projectile [0033]].
e. Regarding claim 11, Williams in view of Jeanrot and Mongkolkasetarin teaches (references to Williams) the pet toy according to claim 9, having gripper 30. Williams in view of Jeanrot does not specifically teach the gripper has a semi-spherical configuration. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Williams in view of Jeanrot to include gripper that has a semi-spherical configuration because doing so would have provided a gripper shaped for different sized and/or shaped projectiles and since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
f. Regarding claim 12, Williams in view of Jeanrot and Mongkolkasetarin teaches (references to Jeanrot) the pet toy according to claim 9, wherein slide lock 52 is generally tubular.
g. Regarding claim 13, Williams in view of Jeanrot and Mongkolkasetarin teaches (references to Williams) the pet toy according to claim 9 wherein slide lock 50 is configured to slide in the direction of gripper 30 [configuration switch 50, slidably disposed within groove/slot 52 [0034]; When angular delimiter switch 50 is pushed fully distally as shown in FIG. 4A, ramped regions 44 abut against the distal end of switch 50, locking the device in its extended configuration of about 180° with respect to handle section 10 [0040]]. Williams in view of Jeanrot teaches (references to Jeanrot) the pet toy according to claim 9 wherein slide lock 52 is configured to slide along the second section [The head and intermediate plate are blocked in line with the handle by means of a bush 52 sliding along the handle, which covers the ends of the handle and head on either side of the intermediate plate (FIG. 6), col. 3 lines 58-61].
h. Regarding claim 14, Williams in view of Jeanrot and Mongkolkasetarin teaches (references to Williams) the pet toy according to claim 9 wherein pivoting first second 10 relative to second section 20  about hinge 40 includes pivoting the first section about 180 degrees relative to the second section [the launching section extends substantially straight out from the handle section (i.e., having an angle of substantially) 180° [0009]].
i. Regarding claim 15, Williams in view of Jeanrot and Mongkolkasetarin teaches (references to Mongkolkasetarin) the pet toy according to claim 9 wherein retainer 19 couples proximal end 6 of first section 4 to distal end 16 of second section 12 [first end 6 of body portion 4 may include a strap 19; made from rope, vinyl, fabric, plastic, or any other material known in the art [0018] FIG. 6].


j. Regarding claim 16, Williams in view of Jeanrot and Mongkolkasetarin teaches (references to Mongkolkasetarin) the pet toy according to claim 9 wherein retainer 19 is elastic [first end 6 of body portion 4 may include a strap 19; made from rope, vinyl, fabric, plastic, or any other material known in the art [0018] FIG. 6].

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643